DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the "at least one mounting structure" recited in claim 15, line 2 is referencing the "complementary adornment coupler" previously recited in claim 1, lines 7-8.
It is unclear if the "mounting structure" recited in claim 20, line 2 is referencing the "complementary adornment coupler" previously recited in claim 1, lines 7-8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 1, 6, 7, 8, 9, 1, 10, 11, 12, 13, 14, 15, 16, and 17, respectively, of U.S. Patent No. 10,697,223.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Independent claim 1 of the instant application and claim 1 of the patent each recite a door stop comprising: an elongated body defining an axis and having a first end and a second end; at least one attachment structure disposed at said first end of said elongated body, said attachment structure facilitating the attachment of said elongated body to an architectural structure; and at least one adornment coupler disposed in said elongated body, between said first end and said second end, and configured to removably receive a complementary adornment coupler of at least one adornment therein, whereby said adornment can be selectively mounted to or removed from said elongated body.
The dependent claims 2-14 and 16-20 of the instant application clearly correspond to the patent claims as indicated above.
Claims 1, 2, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,240,380.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Independent claim 1 of the instant application and claim 11 of the patent each recite a door stop comprising: an elongated body defining an axis and having a first end and a second end; at least one attachment structure disposed at said first end of said elongated body, said attachment structure facilitating the attachment of said elongated body to an architectural structure; and at least one adornment coupler disposed in said elongated body, between said first end and said second end, and configured to removably receive a complementary adornment coupler of at least one adornment therein, whereby said adornment can be selectively mounted to or removed from said elongated body.
The dependent claims 2 and 6 of the instant application clearly correspond to the patent claim 6 as indicated above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catalano (US#2015/0361706).
Regarding claims 1, 14, and 19, Catalano discloses a door stop comprising:
an elongated body 12 defining an axis and having a first end 16 and a second end 18;
at least one attachment structure 20,22 disposed at said first end of said elongated body, said attachment structure facilitating the attachment of said elongated body to an architectural structure; and
at least one adornment coupler disposed in said elongated body, namely the rectangular cross-sectional shape of the body 12 adjacent its second end 18, between said first end and said second end, and configured to removably receive a complementary adornment coupler 36 of at least one adornment 14 therein, whereby said adornment can be selectively mounted to or removed from said elongated body.
Regarding claim 6, a bumper 24 is adapted to couple to said elongated body near a second end of said elongated body.
Regarding claim 12, wherein said at least one attachment structure comprises a screw 22 coupled to said first end of said elongated body parallel to said axis.
 Regarding claim 15, wherein: said adornment comprises at least one mounting structure 36;
said at least one mounting structure is complementary to said at least one adornment coupler (see Fig. 3); and
said at least one mounting structure of said adornment is adapted to removably engage said at least one adornment coupler, whereby said adornment is capable of being removably mounted to said elongated body.
Regarding claim 20, wherein said shape (rectangular cross-section) is configured to engage a mounting structure 36 of said adornment; and said mounting structure of said adornment defines a second shape that is complementary to said predetermined shape as shown in Fig. 3.

Claims 1-3, 12, 14, 15, 19, and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underhill (US#2189048).
Regarding claims 1 and 14, Underhill discloses a door stop comprising:
an elongated body 1 defining an axis and having a first end 2 and a second end 6;
at least one attachment structure 3 disposed at said first end of said elongated body, said attachment structure facilitating the attachment of said elongated body to an architectural structure 5; and
at least one adornment coupler 9 disposed in said elongated body, between said first end and said second end, and configured to removably receive a complementary adornment coupler (open end) of at least one adornment 7 therein, whereby said adornment can be selectively mounted to or removed from said elongated body.
Regarding claim 2, wherein said at least one adornment coupler 9 comprises a channel formed in said elongated body (see Fig. 3).
Regarding claim 3, wherein said channel extends through said body parallel to said axis (see Fig. 3).
Regarding claim 12, wherein said at least one attachment structure comprises a screw 3 coupled to said first end of said elongated body parallel to said axis.
 Regarding claim 15, wherein: said adornment 7 comprises at least one mounting structure (open end);
said at least one mounting structure is complementary to said at least one adornment coupler (see Fig. 3); and
said at least one mounting structure of said adornment is adapted to removably engage said at least one adornment coupler, whereby said adornment is capable of being removably mounted to said elongated body.
Regarding claim 19, wherein said adornment coupler 9 comprises a predetermined shape (circular cross-section) formed integrally with said body.
Regarding claim 20, wherein said shape (circular cross-section) is configured to engage a mounting structure (open end) of said adornment 7; and said mounting structure of said adornment defines a second shape that is complementary to said predetermined shape as shown in Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US#2015/0361706) in view of Carlson (US#2109228).
Regarding claim 13, Catalano fails to disclose the following: said first end of said elongated body includes a base having a cross-section perpendicular to said axis that is larger than a cross-section of said elongated body perpendicular to said axis; and said at least one attachment structure comprises a plurality of apertures defined in said base outside a perimeter of said cross-section of said elongated body, each of said apertures facilitating the passage of a fastener therethrough.  However, as evidenced by Carlson, such a configuration is known in the door stop art, see Fig. 3 showing base 10 with apertures 13. Therefore, as evidenced by Carlson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano by substituting the first end of its elongated body and attachment structure with a base having a cross-section perpendicular to said axis that is larger than a cross-section of said elongated body perpendicular to said axis, and wherein said at least one attachment structure comprised a plurality of apertures defined in said base outside a perimeter of said cross-section of said elongated body, each of said apertures facilitating the passage of a fastener therethrough. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the above claimed base and attachment structure would strengthen the securement of the door stop to the architectural structure.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano (US#2015/0361706) in view of Hopkins et al. (US#2010/0242226).
Regarding claims 16 and 18, Catalano fails to disclose a light source and power supply as claimed by the applicant. However, as evidenced by Hopkins, including a light source and power supply is known in the door stop art, see Figs. 12-13, paragraph [0025], and light source 110 and power supply (batteries). Therefore, as evidenced by Hopkins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catalano by including a light source and power supply. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the light source and power supply would enhance functionality of the door stop by enabling visibility of the adornment regardless of its surrounding lighting conditions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US#2189048) in view of Carlson (US#2109228).
Regarding claim 13, Underhill discloses said first end of said elongated body includes a base 2 having a cross-section perpendicular to said axis that is larger than a cross-section of said elongated body perpendicular to said axis.  However Underhill fails to disclose the at least one attachment structure comprising a plurality of apertures defined in said base outside a perimeter of said cross-section of said elongated body, each of said apertures facilitating the passage of a fastener therethrough.  However, as evidenced by Carlson, such a configuration is known in the door stop art, see Fig. 3 showing base 10 with apertures 13. Therefore, as evidenced by Carlson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Underhill by substituting the first end of its elongated body and attachment structure with a base having a cross-section perpendicular to said axis that is larger than a cross-section of said elongated body perpendicular to said axis, and wherein said at least one attachment structure comprised a plurality of apertures defined in said base outside a perimeter of said cross-section of said elongated body, each of said apertures facilitating the passage of a fastener therethrough. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The substitution of the above claimed base and attachment structure would strengthen the securement of the door stop to the architectural structure.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US#2189048) in view of Hopkins et al. (US#2010/0242226).
Regarding claims 16 and 18, Underhill fails to disclose a light source and power supply as claimed by the applicant. However, as evidenced by Hopkins, including a light source and power supply is known in the door stop art, see Figs. 12-13, paragraph [0025], and light source 110 and power supply (batteries). Therefore, as evidenced by Hopkins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Underhill by including a light source and power supply. The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the light source and power supply would enhance functionality of the door stop by enabling visibility of the adornment regardless of its surrounding lighting conditions.
Allowable Subject Matter
Upon filing a terminal disclaimer(s), claims 4, 5, 7-11, and 17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677